Citation Nr: 0512580	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 
2001, for the award of service connection for chronic 
obstructive pulmonary disease.

2.  Entitlement to an effective date earlier than January 30, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for chronic 
obstructive pulmonary disease and post-traumatic stress 
disorder and assigned an effective date of January 30, 2001.  
The veteran asserts that he warrants an earlier effective 
date for both disabilities.

The Board notes that it has phrased one of the issues on the 
title page as entitlement to an earlier effective date for 
the grant of a 70 percent evaluation for post-traumatic 
stress disorder.  The RO has phrased the issue as entitlement 
to an earlier effective date for the grant of service 
connection for post-traumatic stress disorder.  At the time 
the veteran filed his claim for service connection for post-
traumatic stress disorder, he was already service connected 
for depressive reaction.  Essentially, when the RO granted 
service connection for post-traumatic stress disorder, they 
recharacterized the service-connected psychiatric disability.  
Therefore, the veteran's January 2001 claim was a claim for 
increase and the veteran's current claim on appeal relates to 
the effective date assigned for the increased evaluation.  
The veteran is not prejudiced by the Board's phrasing the 
issue as entitlement to an earlier effective date for the 
grant of an increased evaluation for post-traumatic stress 
disorder, as the outcome is the same no matter how the issue 
is phrased.  

In August 2004, the veteran submitted claims for an earlier 
effective date for the grant of service connection for (1) 
tinnitus; (2) degenerative narrowing of the intervertebral 
joint spaces of the cervical spine; and (3) degenerative 
joint and disc disease of the lumbosacral spine.  As these 
claims have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  On January 30, 2001, the veteran submitted a claim for 
service connection for a respiratory disorder and a claim for 
increase for post-traumatic stress disorder.  

2.  An increased evaluation for post-traumatic stress 
disorder was not factually ascertainable within one year of 
the January 30, 2001, claim.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a 
respiratory disorder or for an increased evaluation for post-
traumatic stress disorder prior to January 30, 2001.  


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date earlier than January 30, 2001, for the award of service 
connection for chronic obstructive pulmonary disease with 
chronic bronchitis.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).

2.  The legal criteria have not been met for an effective 
date earlier than January 30, 2001, for the award of a 
70 percent evaluation for post-traumatic stress disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims for an earlier effective date for the 
award of (1) service connection for chronic obstructive 
pulmonary disease with chronic bronchitis and (2) a 
70 percent evaluation for post-traumatic stress disorder.  
The Board notes that the veteran's claims for an earlier 
effective date are "downstream issues" from the veteran's 
claims for service connection.  For example, the veteran 
filed claims for service connection in January 2001.  The RO 
issued a VCAA letter in January 2002, informing him of the 
evidence necessary to substantiate the claims.  In the July 
2002 rating decision, the RO granted service connection for 
chronic obstructive pulmonary disease and post-traumatic 
stress disorder, effective January 30, 2001.  The veteran has 
appealed the effective date assigned for the award of these 
benefits.  These are considered "downstream" issues as the 
veteran has raised a new issue (earlier effective date), 
following the grant of the benefit sought.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and the veteran raises a new issue 
(i.e., downstream issue) following the issuance of the rating 
decision, here, a claim for an earlier effective date, VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly-raised issue.  
Id.  

Therefore, the RO, in the September 2003 statement of the 
case and the March 2004 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The January 2002 VCAA letter and 
the statement of the case also described what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
veteran with the applicable regulations addressing earlier 
effective dates in the statement of the case and the 
supplemental statement of the case.  The basic elements for 
establishing an earlier effective date have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  In the January 2002 
letter, the RO had asked the veteran that if there was any 
additional evidence he wanted VA to obtain on his behalf, he 
should let VA know.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the veteran has submitted a private 
medical record, dated in 1985.  The RO did not obtain any 
treatment records, as the veteran has not alleged that there 
are any outstanding records.  VA has not provided 
examinations in connection with the claims for an earlier 
effective date; however, examinations were not necessary in 
this case.  An examination conducted following the veteran's 
January 2001 claims would not assist the veteran in obtaining 
effective dates earlier than January 30, 2001.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection was granted for chronic obstructive 
pulmonary disease with chronic bronchitis and post-traumatic 
stress disorder, effective January 30, 2001.  The veteran 
claims that he filed a claim for service connection for a 
respiratory disorder and an increased rating for his service-
connected psychiatric disorder in March 1985 and that service 
connection and the increased rating should be granted as of 
March 1985.  He states that he submitted his claim through 
the County Veterans Service Officer in Pendleton, Oregon, and 
that such organization had set him up for private 
examinations to evaluate the claimed conditions.  The veteran 
asserts that some time later, he received a notice from VA, 
which acknowledged receipt of the application and that after 
the passing of time, he assumed that his claims had been 
denied and that he was "emotionally [in]capable" of 
pursuing the issues further.

In support of this assertion, the veteran submitted a VA Form 
60-3288, Request for and Consent to Release of Information 
from Claimant's Records, dated March 6, 1985, where the 
veteran gave the County Veterans Service Officer permission 
for information to be released to that organization.  He also 
submitted a letter from a private physician, Dr. JAB, dated 
April 22, 1985, who stated he had conducted a psychiatric 
evaluation of the veteran on March 29, 1985.  Dr. JAB added, 
"[The veteran] requested that I send this to you so that he 
may be considered for possible re[-]evaluation of his 
Veterans Administration disability claim."  In the 
psychiatric evaluation report, he diagnosed the veteran with 
dysthymic disorder and post-traumatic stress disorder, which 
he noted was "now in remission."  Additionally, the veteran 
submitted an undated VA Form 23-39, Acknowledgment of Receipt 
of Claim, which he believed he received in 1985.

He admits that he did not file another claim following the 
1985 claim until the January 30, 2001, claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  In a claim for service connection, unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (emphasis 
added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. 3.400.  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2004); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2002).  A "claim-
application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2004).

Additionally, under 38 C.F.R. § 3.155(a) (2002), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. 
§ 3.157(b)(1) (2004), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability was not compensable in degree, receipt of 
outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established.  Id.  
When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted when the evidence 
furnished by or on behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  Id. at 
(b)(2) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chronic obstructive pulmonary disease with chronic 
bronchitis

As stated above, the veteran believes that service connection 
for chronic obstructive pulmonary disease with chronic 
bronchitis should be granted as of 1985.  After having 
carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than January 30, 2001, for the grant 
of service connection for chronic obstructive pulmonary 
disease with chronic bronchitis.  The reasons follow.

The record reflects that the veteran was discharged from 
service in March 1970.  He submitted an original claim for 
compensation in April 1970 for high frequency hearing loss of 
both ears and depressive reaction.  The veteran does not 
contend that he submitted a claim for service connection for 
a respiratory disorder at that time.  Rather, he claims he 
first filed a claim for service connection for a respiratory 
disorder in March 1985.  While it appears that he intended to 
file a claim for compensation at that time based upon the 
documentation he submitted, there is a lack of evidence in 
the record to show that a claim for compensation was actually 
filed with VA at that time.  See 38 C.F.R. § 3.151(a) 
(2002)(a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA); 38 C.F.R. 
§ 3.155 (addressing informal claims).  The VA Form 23-39, 
Acknowledgment of Receipt of Claim, is not dated, and the 
Board will not construe it as evidence that the veteran filed 
a claim for compensation at that time without a date stamp.  
Additionally, the evidence that the veteran has submitted 
from that time shows that he underwent a psychiatric 
evaluation-there is nothing to indicate he underwent an 
examination in connection with a respiratory disorder.  
Therefore, it is even questionable whether he intended to 
file a claim for service connection for a respiratory 
disorder at that time.  Regardless, the preponderance of the 
evidence is against the showing that he filed a claim for 
service connection for a respiratory disorder in 1985, and an 
effective date back to March 1985 for the award of service 
connection cannot be granted.  

The veteran has not contended, nor has the Board found, that 
he submitted an informal claim for service connection for 
respiratory disorder between 1985 and 2001.  See 38 C.F.R. 
§§ 3.1, 3.155(a), (b).  Applying the regulations cited above, 
the veteran is not entitled to an effective date earlier than 
January 30, 2001, for the award of service connection for 
chronic obstructive pulmonary disease with chronic 
bronchitis.  The regulation states that if the claim is not 
received within one year following separation from service, 
the effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  
Even if the date entitlement arose was prior to January 30, 
2001, the date of claim is January 30, 2001, and, thus, the 
later date is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor); 
see also 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.151.  
Further, the Court has acknowledged that the effective date 
based on an award of service connection is based on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  LaLonde v. West, 
12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Here, 
the veteran's claim was filed on January 30, 2001.  Stated 
differently, based on the facts in this case, an effective 
date earlier than January 30, 2001, is legally precluded.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The Board is sympathetic with the veteran regarding his 
statements of the difficulty he has endured with his 
disabilities since being discharged from service; however, 
there are no provisions in the law for a waiver or exception 
to be taken on this basis.  Thus, there is no legal basis for 
an earlier effective date for service connection to be 
awarded in this case, and the Board must apply the law as it 
exists and cannot extend benefits out of sympathy for a 
particular claimant.  See Owings v. Brown, 8 Vet. App. at 23, 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the award of service 
connection for chronic obstructive pulmonary disease with 
chronic bronchitis prior to January 30, 2001, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Post-traumatic stress disorder

As stated above, the veteran believes that his increased 
evaluation for post-traumatic stress disorder should be 
granted as of 1985.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against an effective date earlier than 
January 30, 2001, for the award of a 70 percent evaluation 
for post-traumatic stress disorder.  The reasons follow.

The record reflects that the veteran was discharged from 
service in March 1970.  He submitted an original claim for 
compensation for a psychiatric disorder in April 1970.  
Service connection for depressive reaction was granted in a 
May 1970 rating decision and assigned a noncompensable 
evaluation.  The veteran did not appeal that determination, 
and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

The veteran contends that he filed a claim for increase for 
the psychiatric disorder in March 1985.  While it appears 
that he intended to file a claim for compensation at that 
time based upon the documentation he submitted, there is a 
lack of evidence in the record to show that a claim for 
compensation was actually filed with VA at that time.  See 38 
C.F.R. § 3.151(a); 38 C.F.R. § 3.155.  The VA Form 23-39, 
Acknowledgment of Receipt of Claim, is not dated, and the 
Board will not construe it as evidence that the veteran filed 
a claim for compensation at that time without a date stamp.  
The preponderance of the evidence is against the showing that 
he filed a claim for increase for a psychiatric disorder in 
1985, and an effective date back to March 1985 for the award 
of the 70 percent evaluation cannot be granted. 

The veteran has not contended, nor has the Board found, that 
he submitted an informal claim for an increased evaluation 
for a psychiatric disorder between 1985 and 2001.  See 
38 C.F.R. §§ 3.1, 3.155(a), (b), 3.157(b).  Following the 
submission of the claim for increase, the veteran submitted 
evidence showing increased symptomatology of the psychiatric 
disorder.  This evidence post dates January 30, 2001.  The RO 
thus determined that the 70 percent evaluation for post-
traumatic stress disorder should be granted based on the date 
the veteran filed his claim for increase, which was on 
January 30, 2001.  The Board agrees with the RO's 
determination.  When taking the veteran's January 2001 
assertion that his disability essentially had worsened and 
the evidence associated with the claims file subsequently to 
the veteran's claim, which showed that the service-connected 
disability had, in fact, worsened, the effective date is the 
date of the veteran's claim-January 30, 2001.  There are no 
VA treatment records dated prior to January 30, 2001, to 
establish a factually ascertainable date that an increase in 
the veteran's service-connected disability occurred.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  

There is no provision for assigning an effective date prior 
to date of claim when there is no evidence that can support 
an ascertainable degree of impairment within one year prior 
to date of claim, here, January 30, 2000.  Granting an 
automatic retroactive effective date would render the words 
of the statute meaningless.  See 38 U.S.C.A. § 5110(b)(2).  
The statute is clear and unambiguous.  If an increase in 
disability is shown within one year prior to date of claim, 
whether formal or informal, then the effective date can be 
earlier than the date of claim.  See id.  However, if an 
increase in disability cannot be factually ascertainable 
within one year prior to date of claim, then the effective 
date is the date of claim.  See 38 U.S.C.A. 5110(a).  

As stated above, the Board is sympathetic with the veteran 
regarding his statements of the difficulty he has endured 
since being discharged from service; however, there are no 
provisions in the law for a waiver or exception to be taken 
on this basis.  Thus, there is no legal basis for an earlier 
effective date for the award of the 70 percent evaluation for 
post-traumatic stress disorder, and the Board must apply the 
law as it exists and cannot extend benefits out of sympathy 
for a particular claimant.  See Owings, 8 Vet. App. at 23, 
quoting Kelly, 3 Vet. App. at 172.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
earlier effective date for the award of the 70 percent 
evaluation for post-traumatic stress disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than January 30, 
2001, for the award of service connection for chronic 
obstructive pulmonary disease is denied.

Entitlement to an effective date earlier than January 30, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder is denied.



__________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


